NOTE: 'l‘his order is nonprecedential
United States Court of AppeaIs
for the Fede1'aICircuit
IRMA S. OCHOA,
Petiti0n,er,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent. '
2011-3069 .
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case n0. DAO84110U543-l-1.
ON MOTION
Before GAJARsA, MAYER, and PROsT, Circuit Judges.
P1-rs CUR1AM.
ORDER
The Office of Pers0nnel l\/Ianagement (OPM) moves to
dismiss luna S. Och0a’s petition for review as untin1ely.
On Oct0ber 22, 2010, an administrative judge issued
an initial decisi0n, affirming OPM’s denial of Och0a’s

OCHOA V. OPM 2
claims, and notifying Ochoa that, absent an appeal to the
Board, the decision would become final on November 26,
2010. The Board further informed Ochoa that any peti-
tion for review must be received by this court within 60
calendar days of the date the initial decision became final
Ochoa did not appeal the initial decision to the Board.
Ochoa’s petition for review was received by the court on
January 27, 2011, 62 days after the Board’s decision
became final on November 26.
A petition for review must be received by the court
within 60 days of receipt of notice of the Board's final
order. 5 U.S.C. § 7703(b)(1). To be timely filed, the
petition must be received by this court on or before the
date that the petition is due. Pinat v. Office of Personnel
Monagement, 931 F.2d 15-44, 1546 (Fed. Cir. 1991) (peti-
tion is filed when received by this court; court dismissed
petition received nine days late). _
Because Ochoa’s petition was not timely received by
this court, it must be dismissed based on controlling
precedent of this court. See Oja v. Dep’t of the Army, 405
F.3d 1349, 1360 (Fed. Cir. 2005) (“Seeing no specific
authorization for the equitable tolling of section
7703(b)(1), we find that the congressionally approved
statements of Rules 15(a)(1) and 26(b)(2) require the
conclusion first reached in Monzo and herein followed.
Compliance with the filing deadline for 5 U.S.C. §
7 703(b)(1) is a prerequisite to our exercise of jurisdiction
over this case.").
Accordingly,
IT ls ORDERED THAT:
(1) OPM’s motion to dismiss is granted.
(2) Each side shall bear its own costs.

1
3 oonoA v_ oPM
FoR THE COURT
 1 2  /s/ Jan Horbaly
D ate J an H0rb aly FlLED
la count oF APPEALs ma
C1erk ms FEoERALc\Rculr
cc: Edward P. Fahey, Jr., Esq.  1  
Douglas G. Edelschick, Esq.
320 Mcii:i4